                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


 TELLEY L. MCLEMORE,

                 Plaintiff,                                   CIVIL ACTION NO.: 6:19-cv-45

         v.

 APRIL C. HENRY;

                 Defendant.


                                             ORDER

        After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's June 18, 2019 Report and Recommendation, (doc. 9), to which Plaintiff has filed objections

(doc. 15). Plaintiff’s filing—which consist of eleven pages of “objections” and twenty pages of

“exhibits”—fails to address any of the deficiencies noted in the Report and Recommendation. As

the Magistrate Judge clearly explained, “[p]laintiff’s mere mentioning of certain federal statutes

and acts (e.g., “RICO,” the Sherman Act, and the Economic Espionage Act) and items governed

by federal agencies (e.g., passports) is not enough to invoke this Court’s subject matter

jurisdiction.” (Doc. 9 at 3). Likewise, any attempt to rely upon 42 U.S.C. § 1983 is dead on

arrival as that section “imposes liability for actions taken ‘under color of state law’ that violate the

Constitution.” McDaniel v. Smith, 2009 WL 2632244, *4 (S.D. Ga. Aug. 25, 2009) (citing Nelson

v. Campbell, 541 U.S. 637, 643 (2004). Here there is not even the hint that defendant was acting

under color of state law. Plaintiff’s allegations remain entirely fantastical and continue to stretch

credulity. Accordingly, the Court OVERRULES Plaintiff’s Objections, ADOPTS the Report
and Recommendation, (doc. 9), as the opinion of the Court and DISMISSES Plaintiff’s Complaint.

The Court DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 28th day of October, 2019.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                              2
